DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment
2.  The preliminary amendment filed on 07/29/2022 has been acknowledge by the examiner.

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claim [17, 20 -21, 23-27 and 33-39] are rejected on the ground of non-statutory double patenting as being unpatentable over claims [1, 2, 5, 6, 7, 10, 8, 9 and 19-20] of U.S. Patent No. US.  PAT. No. 11, 451, 704   in view of   Miyasako (US. 2011/0013031).

 Reclaims [17+20, 23-27 and 33-39], claims [1, 2, 5, 6, 7, 10, 8, 9 and 19-20] of [US.  PAT. No. 11,451,704], discloses everything except a control unit configured to control a time interval to perform a rotation operation in which the image capturing device is rotated in at least one of a pan direction and a tilt direction, on the basis of state information of the image capturing apparatus detected by the state detection unit.

Nonetheless in the same field of endeavor Miyasako discloses an image processing device as US.  PAT. No. 11,451, 704, (see Miyasako, fig. 1). Miyasako further discloses  a control unit (see ¶0012, panning control circuit 18)  configured to control a time interval to perform a rotation operation in which the image capturing device is rotated in at least one of a pan direction and a tilt direction, on the basis of state information of the image capturing apparatus detected by the state detection unit (see ¶¶0011 and 0012, Based on the angular velocity data output from the A/D converter 14 and the angular displacement data output from the integrator 16, the panning control circuit 18 determines whether the image capturing apparatus is panning (panning determination), [given the broadness of the claim language it is the examiner’s position that,   the time interval being a period (time)  where the panning controller 18 takes to decide a panning state and the rotation being  control of the panning based on the determination as described in the text of, ¶¶0011-0012]).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify US.  PAT. No. 11, 451, 704 to control a blur of an image data based on the movement of the imaging device, and thus enhancing usability.

Reclaim [21], US.  PAT. No. 11,451, 704 as modified further discloses wherein the state detection unit detects the information pertaining to the moving state of the image capturing apparatus based on at least one of angular velocity information, acceleration information, GPS position information of the image capturing apparatus and a motion vector calculated for each coordinate from a captured image (see Miyasako, ¶0011, an angular velocity sensor 11).
                                       
                                        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. Claim(s)  [17-22, 27-33 and 38-39] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Okamoto (US. 2007/0211161).

Reclaim 17,  Okamoto discloses an image capturing apparatus (see fig. 1), comprising: an image capturing device configured to capture an object image (see 12 14 fig. 1); at least one processor or circuit  (see 42 fig.1, the CPU) configured to function as: an object detection unit configured to detect an object from image data captured by the image capturing device (see ¶0048, he CPU 42 executes a plurality of tasks including a main task shown in FIG. 7 and a face detecting task shown in FIG. 8-FIG. 9 in parallel), a state detection unit configured to detect information pertaining to a moving state of the image capturing apparatus (see fig. 22, 42 and ¶0054, a movement vector is fetched from the movement detection circuit 22 in a step S35. In a step S37, it is determined whether or not the fetched movement vector amount is above a threshold value TH. If "YES", it is considered that the panning/tilting operation of the imaging surface 14f is being executed), and a control unit (42 fig. 1 CPU) configured to control a time interval to perform a rotation operation in which the image capturing device is rotated in at least one of a pan direction and a tilt direction, on the basis of state information of the image capturing apparatus detected by the state detection unit (see ¶0068, . That is, the time required for the search processing is shortened as the size of the search area is small, and therefore, when a panning and/or tilting operation of the imaging surface 14f is performed following the movement of the facial image, it is possible to continue to detect the facial image accurately [CPU controls the time period during panning/tilting to thereby detect a target accurately]).

Reclaim 18, Okamoto further discloses, wherein the state detection unit detects information pertaining to a moving speed of the image capturing apparatus as the information pertaining to the moving state of the image capturing apparatus (see ¶0066, the speed of the panning and/or tilting the imaging surface 14f is increased), and the control unit (42) controls the time interval to perform the rotation operation on the basis of information pertaining to the moving speed of the image capturing apparatus (see ¶¶0066-0068, That is, the search area is reduced in an order of "A1+B1".fwdarw."A1" zero as the speed of the panning and/or tilting the imaging surface 14f is increased., [ by the virtue of controlling a search area, by reducing, the CPU 42 controls the duration or time interval as described in the text of ¶ 0068]).

Reclaim19, Okamoto further discloses, wherein the control unit (CPU 42) shortens the time interval to perform the rotation operation in a case where the state detection unit detects that the image capturing apparatus moves at a first speed than in a case where the state detection unit detects that the image capturing apparatus moves at a second speed that is lower than the first speed (see ¶0076, That is, the search area is reduced in an order of "A1+B1".fwdarw."A1".fwdarw."A2".fwdarw.zero as the speed of the panning and/or tilting the imaging surface 14f is increased. Accordingly, even during execution of the panning and/or tilting of the imaging surface, it is possible to precisely detect a facial image. That is, the time required for the search processing is shortened as the size of the search area is small).

Reclaim 20, Okamoto further discloses, wherein the rotation operation is performed to automatically search an object (see ¶0067, The size of the search area assigned on the imaging surface 14f is changed by the CPU 42 in correspondence with the panning and/or tilting of the imaging surface 14f (S37). That is, the search area is reduced in an order of "A1+B1".fwdarw."A1" zero as the speed of the panning and/or tilting the imaging surface 14f is increased).

Reclaim 21,  Okamoto further discloses, wherein the state detection unit detects the information pertaining to the moving state of the image capturing apparatus based on at least one of angular velocity information, acceleration information, GPS position information of the image capturing apparatus and a motion vector calculated for each coordinate from a captured image (see ¶0054, In a step S37, it is determined whether or not the fetched movement vector amount is above a threshold value TH. If "YES", it is considered that the panning/tilting operation of the imaging surface 14f is being executed).

Reclaim 22, Okamoto further discloses, wherein the state detection unit detects a moving direction and a moving speed based on detection results during a constant time interval (see ¶¶0054, 0066 and as the speed of the panning and/or tilting the imaging surface 14f is increased, [which implies the moving speed an position pan or tilt is also measure].


Reclaim 28, Okamoto further discloses, wherein the control unit controls a range in which the object detection unit searches for an object by controlling a range in which the orientation of the image capturing device is changed based on the information pertaining to the moving state of the image capturing apparatus (see ¶¶0067-0068, thus, the size of the search area is changed in correspondence with the panning and/or tilting the imaging surface 14f, and a facial image is searched from the image to which the changed search area belongs. Accordingly, even when the panning and/or tilting of the imaging surface are performed, it is possible to precisely detect the facial image). 

Reclaim 29,  Okamoto further discloses, wherein the state detection unit detects information pertaining to a moving speed of the image capturing apparatus as the information pertaining to the moving state of the image capturing apparatus, and the control unit controls the range in which the object detection unit searches for an object based on the information pertaining to the moving speed (see ¶0067  he size of the search area assigned on the imaging surface 14f is changed by the CPU 42 in correspondence with the panning and/or tilting of the imaging surface 14f (S37). That is, the search area is reduced in an order of "A1+B1".fwdarw."A1" zero as the speed of the panning and/or tilting the imaging surface 14f is increased).

Reclaim 30, Okamoto further discloses, wherein the control unit makes narrower the range in which the object detection unit searches for an object in a case where the state detection unit detects that the image capturing apparatus moves at a third speed than in a case where the state detection unit detects that the image capturing apparatus moves at a fourth speed that is lower than the third speed (see ¶ 0066, the search area is reduced in an order of "A1+B1".fwdarw."A1" as the speed of the panning and/or tilting the imaging surface 14f is increased. It should be noted that the configuration except for the configuration shown in FIG. 10 is the same as that of the FIG. 1-FIG. 9 embodiment, and therefore, a duplicated explanation will be omitted).

Reclaim 31, Okamoto further discloses, wherein the control unit makes wider the range in which the object detection unit searches for an object in a case where the state detection unit detects that the image capturing apparatus is still than in a case where the state detection unit detects that the image capturing apparatus moves (see fig. 11 (A2), fig. 8, steps 37, 39  and ¶¶0054-0055, In the step S39, the central area A1 shown in FIG. 2 is set as a search area),.

Reclaim 32, Okamoto further discloses, wherein the state detection unit detects information pertaining to a moving direction of the image capturing apparatus (see ¶000075,  According to this embodiment, when the movement vector amount is equal to or less than the threshold value TH3 and above the threshold value TH2 [by the virtue of searching the face the direction of  imaging  direction also detected) , and the control unit controls a range in which the object detection unit searches for an object based on the information pertaining to the moving direction (see ¶0075, According to this embodiment, when the movement vector amount is equal to or less than the threshold value TH3 and above the threshold value TH2, the central small area A2 is taken as a search area)..

Reclaim 33, Okamoto further discloses, wherein the at least one processor or circuit is configured to further function as an automatic image capturing unit configured to make the image capturing device to perform image capturing based on information of the object detected by the object detection unit and record the captured image data (see ¶0006, According to the preferred embodiment, an electronic camera comprises: an imaging means having an imaging surface to capture an object scene for repeatedly generating an object scene image).


Reclaim 38, except a few changes in wording has substantially same limitation as claim 1, and thus analyzed and rejected by the same reasoning.

Reclaim 39, is a program for executing a function of claim 1 and steps of claim 38, and thus analyzed and rejected by the same reasoning.

                                                   Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to CHOI (US. 2014/0214271) discloses:  As an example, the speed-adaptive camera sensor 200 may be configured to detect an object around the vehicle in the entire photographing region 200a if the current speed of the vehicle collected in real time is equal to or lower than a predetermined reference speed, and to detect an object around the vehicle in the detection region 200b narrower than the entire photographing region 200a if the current speed of the vehicle is higher than the predetermined reference speed. In ¶ 0042, 

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698